Non- Final Office Action Following RCE Request
This Office Action addresses U.S. Application No. 15/230,434, filed on 8/7/2016, which is an application for reissue of US Patent 8,830,821, entitled METHOD FOR SUPPORTING MPLS TRANSPORT PATH RECOVERY WITH MULTIPLE PROTECTION ENTITIES and issued on September 9, 2014. The status of the claims is as follows:
Original claims 1-20 are pending.
Claims 21-78 are added. 
Claims 22-24 and 35 are cancelled.
                                     Requirements of 37 CFR §1.111(b)
Applicant is reminded of the requirements of 37 CFR 1.111(b), which state:
“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over the prior art.”  
This requirement applies in all applications, including reissue applications. The Examiners may deny entry to any future response if this requirement is not met. 
                                       37 CFR §1.173 Claim Formatting
Applicant is reminded that the submission of amendments in reissue applications must comply with the requirements of 37 CFR §1.173. In summary, this means that the claims are amended by starting from the original patent claims. Added language is underlined while deleted language is surrounded by brackets. New claims are underlined in their entirety. Deleted claims are noted as “deleted” without providing the claim text. 
                                                Minor Informalities Noted
 Claim 14: In line 3, the phrase “a memory that storing a data structure” should preferably remove the word “that”.          
Claims 48 and 75: The acronym “SPF” should be changed to “SFP”.     
                     Objection to Reissue Declaration under 37 CFR §1.175   
 The reissue declaration of 8/7/2016 states that the purpose of reissue is to broaden the original claims 1, 14 and 17 by removing the language “Multi-Protocol Label Switching (MPLS)”. However, the most recent amendment of 8/30/2020 proposes to add this same language back into the original claims 1, 14 and 17. As a result, the reissue declaration becomes contradictory with the facts in the record of prosecution. Correction is required. Suggestion: Patent Owner could revise the declaration to state that the error of having the MPLS language is corrected by the addition of new claim 25, which does not include this language. 
	                     Rejection under 35 USC §251---Defective Declaration 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-21, 25-34, 36-78 are rejected under 35 USC §251 based on a defective reissue declaration. 
The claims are rejected by reason of defective declaration, with reasons set forth in the previous section. 
                         Rejection under 35 USC §112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 45-48, 67 and 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5: The phrase “minimizing an overall cost function” lacks antecedence since a cost function cannot be minimized unless a step of calculating a cost function is first performed. 
Claims 45-48: In claim 45, the phrase “the value is based on, or comprises a simultaneous failure probability (SFP)” lacks antecedent basis since there is no prior step of calculating an SFP or assigning SFP probabilities to each entity. Claims 46-48 depend on claim 45. 
Claim 67: The phrase “each entity value uses or is based on mean time between failures (MTBF) values” lacks antecedence since there is no prior step of calculating MBTF or assigning MBTF values to specific entities.  The phrase “uses or is based on” is also vague and indefinite. It is not clear what distinction exists between the two alternatives. 
Claim 72-75:  In claim 72, the phrase “the value is based on, or comprises, a simultaneous failure probability (SFP)” lacks antecedent basis since there is no prior step of calculating an SFP or assigning SFP probabilities to each entity. Claims 73-75 depend on claim 72.
        Rejection under 35 USC §251---Impermissible Recapture
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 25, 30-52 and 57-78 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.  See MPEP §1412.02(I).
Recapture Test Step #1:  
Original independent claim 1 of issued US Patent 8,830,821 include the phrase “multi-protocol label switching (MPLS) transport entities”. Original independent claim 14 includes the analogous phrase “entities within an MPLS”. Original independent claim 17 includes the analogous phrase “MPLS transport entities”.
In the current claim set, independent claim 1 no longer includes the phrase “multi-protocol label switching (MPLS)”. Newly added claims 25 and 52 and dependent claims 30-51 and 57-78 do not include any of these three phrases. 
Recapture Test Step #2:  
During prosecution of parent application 13/311,128, which led to issued US Patent 8,830,821, applicant argued for the patentability of these claim limitations. Specifically, applicant in the remarks of 3/25/2014 states:
Here, Nakash does not disclose pairs of provided MPLS entities, but instead, the cost of links along an MPLS entity path that have not been established. This is important, as under claim 1 the MPLS entities are already provided and are immediately available for the claimed selection”
(emphasis added). 
Applicant is asserting that claim limitations calling for MPLS entities are important, since providing these entities in the claimed method creates a distinction over the prior art to Nakash. 
Recapture Test Step #3:  Newly added independent claims 25 and 52 have not been materially narrowed. Claim 25 recites “for selecting an active entity from three or more transport entities” which is not a material narrowing because the transport entities are only recited as an intended usage and the MPLS protocol is not recited at all.  Claim 52 the phrase “for selecting an active entity from three or more transport entities” which is not a material narrowing because the transport entities are only recited as an intended usage and the MPLS protocol is not recited at all. 
Dependent claims 57-78 do not provide any material narrowing with respect to the surrender generating limitation. 
Conclusion: Since all three steps have been met for the Recapture Test of have been met, claims 25, 30-52 and 57-78 are accordingly rejected under 35 USC §251 for impermissible recapture. 
                                   Rejections under 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, 13, 17-19, 21, 25-34, 36-39, 41-44, 49-66, 68-71, 76-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beshai et al  (US Patent 6,768,718) in view of Applicant Admitted Prior Art (AAPA) (US Patent 8,830,821 at Background of Invention, col. 1, line 22 through col. 2, line 3). 
(All discussion herein is to the Beshai et al prior art, except where the AAPA prior art is specifically invoked).
Claim 1:   An entity selection method performed by a network device (FIG 1, every node is a network device in the form of a router or switch, col. 4, lines 34-35) for use with a plurality of transport entities (FIG 1: each link between two nodes is a transport entity transporting data traffic) between a first endpoint and a second endpoint (col. 4, lines 66-67. Each node pair is comprised of a given node (first endpoint) and sink node (second endpoint)), comprising the steps of:    
determining an overall cost for each paired set of two transport entities (A transport path involving three nodes involves a pair of transport links rather than a single link. For example in FIG 10, the route “ABC” involves three nodes (nodes A, B and C) and a paired set of transport paths (paths A[Wingdings font/0xE0]B and B[Wingdings font/0xE0]C)) of the plurality of entities (col. 1, line 54, “criteria as total cost”. Also col. 10, lines 11-23 illustrates a table in which the total cost for specific node pairs are determined and shown numerically under the column “SR Cost”);
selecting a paired set of two transport entities from the plurality of transport entities based at least in part upon the overall cost (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost. Col. 7, lines 37-38 then indicate that the best routes are then selected for use (i.e. allocated traffic); 
using the selected paired set of two transport entities for transporting traffic between the first and second endpoints (col. 4, lines 63-66, “a given node receives a request for connection to a particular sink node and allocates traffic associated with the request to a route in a route set associated with the node pair”);
if a paired set of two transport entities reselection event occurs (a “reselection event” would be the identification of overloaded links (FIG 5 steps 508-510) or the events illustrated in FIG 6 that occur subsequently to the identification of overloads (FIG 6, steps 604-618), 
reselecting the paired set of two transport entities from the group consisting of the paired set of two transport entities and a replacement paired set of two transport entities comprising at least one entity distinct from the entities of the paired set of two transport entities (FIG 6, steps 602-606: a first link is identified having greatest overload and then alternate routes are selected having overall load reduction and minimum additional cost penalty. The alternate routes are distinct from the first link identified) and using the reselected paired set of two transport entities for transporting traffic between the first and second endpoints (FIG 6, step 614, the system checks for traffic overload on the alternate route selected, which means the alternate route is transporting traffic);
wherein the paired set of two transport entities reselection event is selected from a group consisting of adding an entity to the plurality of transport entities (FIG 6: steps 608-610, an acceptable alternate route is identified and added to the traffic matrix), removing an entity from the plurality of transport entities (FIG 6: step 616, a link with greatest traffic overload is removed from the list), an operational status change for one of the plurality of transport entities (traffic on a given link changes from non-overloaded to overloaded), and a change in overall cost for one of the plurality of transport entities (FIG 6: step 606, the “penalty” is a change in cost caused by the selection of an alternate traffic route)  and
wherein the transport entities are Multi-Protocol Label Switching (MPLS) entities (AAPA at col. 1, lines 38-43, “The multiprotocol label switching-transport profile (MPLS-TP) framework requires support of the transport entity or trail recovery.  For example, in the event of a span or a node failure of a label switch path (LSP), pseudowire (PW) or sub network connection (SNC), the entity should recover within 50ms of the failure.” It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
	Claim 2: The method of claim 1, wherein the selecting of a paired set of two transport entities further comprises:
selecting a working entity from the paired set of two transport entities (FIG 6 step 604. The identified working entities are those link pairs which include the most overloaded links); and
selecting a protection entity from the paired set of two transport entities (FIG 6, step 606. An alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity). 
Claim 3: The method of claim 2, further comprising selecting an active entity from the set consisting of the working entity and the protection entity pair (FIG 6, step 606. An alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity, but is also an “active entity” in the sense that it is actively carrying traffic). 
Claim 4: The method of claim 2, wherein the selecting of the paired set of two transport entities further comprises minimizing an overall cost function (col. 7, lines 34-37 
Claim 6:    The method of claim 4, wherein the overall cost function comprises a predefined entity cost metric (col. 1, lines 43-46. “A node functioning as a router determines a subjective “best route” to another node based on various factors which may be combined to determine a cost factor”. In other words, a cost factor is determined for each node). 
Claim 7:    The method of claim 6, wherein said predefined entity cost metric is selected from the group consisting of Interior Gateway Protocol (IGP) and Traffic Engineering (TE) (cost data is traffic engineering data because it corresponds to traffic delay and traffic reliability (col. 1, lines 45-47)). 
Claim 8:    The method of claim 4, further comprising configuring the working entity as revertive so that the working entity is active in the absence of a failure of the working entity (an overloaded working link is capable of reverting from an overloaded traffic state back to a normal traffic state., once alternate routes are implemented and traffic on that link is no longer overloaded (col. 8, lines 15-19)).
Claim 13: The method of claim 2, further comprising: 
responsive to the paired set of two transport entities reselection resulting in both working and protection entities being replaced, sequentially replacing said working entity and said protection entity (FIG 6, steps 602, 608 and 610. If a link is identified as overloaded, it is replaced with an alternate link, one link at a time). 
Claim 17: Non-transitory computer readable media for use with a plurality of transport entities (FIG 1: each link between two nodes is a transport entity) between a first endpoint and a second endpoint (col. 4, lines 66-67. Each node pair is comprised of a given node , the media configured to perform a method comprising the steps of:
determining an overall cost for each paired set of two transport entities (A transport path involving three nodes involves a pair of transport links rather than a single link. For example in FIG 10, the route “ABC” involves three nodes (nodes A, B and C) and a paired set of transport paths (paths A[Wingdings font/0xE0]B and B[Wingdings font/0xE0]C)) of the plurality of entities (col. 1, line 54, “criteria as total cost”. Also col. 10, lines 11-23 illustrates a table in which the total cost for specific node pairs are determined and shown numerically under the column “SR Cost”);
selecting a paired set of two transport entities from the plurality of transport entities based at least in part upon the overall cost (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost. Col. 7, lines 37-38 then indicate that the best routes are then selected for use (i.e. allocated traffic); and
if a paired set of two transport entities reselection event occurs, (a “reselection event” would be the identification of overloaded links (FIG 5 steps 508-510) or the events illustrated in FIG 6 that occur subsequently to the identification of overloads (FIG 6, steps 604-618) , 
 reselecting the paired set of two transport entities from the group consisting of the paired set of two transport entities and a replacement paired set of two transport entities comprising at least one entity distinct from the entities of the paired set of two transport entities (FIG 6, steps 602-606: a first link is identified having greatest overload and then alternate routes are selected having overall load reduction and minimum additional cost penalty. The alternate routes are distinct from the first link identified);
wherein the paired set of two transport entities reselection event is selected from a group consisting of: adding an entity to the plurality of transport entities (FIG 6: steps 608-610, an acceptable alternate route is identified and added to the traffic matrix), removing an entity from the plurality of transport entities (FIG 6: step 616, a link with greatest traffic overload is removed from the list), an operational status change for one of the plurality of transport entities (traffic on a given link changes from non-overloaded to overloaded), and a change in overall cost for one of the plurality of transport entities (FIG 6: step 606, the “penalty” is a change in cost caused by the selection of an alternate traffic route) and
wherein the transport entities are Multi-Protocol Label Switching (MPLS) entities (AAPA at col. 1, lines 38-43, “The multiprotocol label switching-transport profile (MPLS-TP) framework requires support of the transport entity or trail recovery.  For example, in the event of a span or a node failure of a label switch path (LSP), pseudowire (PW) or sub network connection (SNC), the entity should recover within 50ms of the failure.” It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
Claim 18: The non-transitory computer readable media of claim 17, wherein the selecting of the paired set of two transport entities comprises:
selecting a working entity from the plurality of transport entities ( FIG 6 step 604. The identified working entities are those node pairs which include the most overloaded link in the node pairing);
selecting a protection entity from the plurality of transport entities (FIG 6, step 606. An alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity); and
selecting an active entity from the set consisting of the working entity and the protection entity (FIG 6, step 606. An alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity, but is also an “active entity” in the sense that it is actively carrying traffic). 
Claim 19: The non-transitory readable media of claim 18, wherein the selecting of the entity pair further comprises minimizing an overall cost function (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost).
Claim 21: The method of claim 1, further comprising providing the plurality of transport entities between the first endpoint and the second endpoint (col. 4, lines 66-67. Each node pair is comprised of a given node (first endpoint) and sink node (second endpoint).
Claim 25:  An apparatus for selecting an active entity (FIG 1: a network link carrying traffic) from a plurality of three or more transport entities (FIG 1: any link between two nodes is a single transport entity. Multiple such entities exist in FIG 1) between first and second endpoints (col. 4, lines 66-67. Each node pair is comprised of a given node (first endpoint) and sink node (second endpoint)), the apparatus comprising:
an entity protection switch (col. 4, lines 34-35, every node in the network is a router or switch and as seen in FIG 1, having a node controller 102 controlling the routing or switching actions) connectable for selecting the active entity (FIG 1: a route selected to carry traffic) from a working entity (FIG 6 steps 602-604. The identified working entities are those node pairs which include the most overloaded link in the node pairing) and a protection entity (FIG 6, step 606. An alternate route is selected having the minimum cost penalty and net overload reduction. Accordingly, it is a “protection entity” protecting the network from overload);
a first switch (col. 4, lines 34-35, every node in the network is a router or switch and as seen in FIG 1, having a node controller 102 controlling the routing or switching actions) connectable between the plurality of transport entities (transport entities are links so every transport entity resides between two nodes) and the protection switch for selecting a first entity from the plurality of transport entities as the working entity (since all the nodes can be routers or switches, any switching node connected to the designated protection node can select an overloaded link designated as the “first entity” or “working entity” since they are simply the same entity); and
a second switch (col. 4, lines 34-35, every node in the network is a router or switch and as seen in FIG 1, having a node controller 102 controlling the routing or switching actions) connectable between the plurality of transport entities (transport entities are links so every transport entity resides between two nodes) and the protection switch for selecting a second entity from the plurality of transport entities that is distinct from the first entity as the protection entity (since all the nodes can be routers or switches, any switching node connected to the designated protection node can select a link distinct from previously selected entities), 
wherein the protection switch, the first switch, or the second switch comprises a software stored in a compute readable media (FIG 1, software on computer readable media 112/118 and col. 4, lines 55-62)  and a processor for executing the software (FIG 1, 108A, 114).  
	Claim 26:  The apparatus according to claim 25, wherein part or all of the plurality of transport entities comprise Multiprotocol Label Switching (MPLS) transport entities (AAPA at col. 1, lines 38-43, “The multiprotocol label switching-transport profile (MPLS-TP) framework requires support of the transport entity or trail recovery.  For example, in the event of a span or a node failure of a label switch path (LSP), pseudowire (PW) or sub network connection Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
	Claim 27:  The apparatus according to claim 26, wherein part or all of the plurality of transport entities comprise MPLS - Traffic Engineering (MPLS-TE) transport entities. (AAPA at col. 1, lines 38-43, “The multiprotocol label switching-transport profile (MPLS-TP) framework requires support of the transport entity or trail recovery.  For example, in the event of a span or a node failure of a label switch path (LSP), pseudowire (PW) or sub network connection (SNC), the entity should recover within 50ms of the failure.” It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
	Claim 28:   The apparatus according to claim 27, wherein the apparatus or the entity protection switch is based on MPLS-TE linear protection scheme (AAPA at col. 1, lines 38-43, “The multiprotocol label switching-transport profile (MPLS-TP) framework requires support of the transport entity or trail recovery.  For example, in the event of a span or a node failure of a label switch path (LSP), pseudowire (PW) or sub network connection (SNC), the entity should recover within 50ms of the failure.” Also see col. 1, lines 60-61, “T-MPLS linear protection”. It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
	Claim 29: The apparatus according to claim 28, wherein the MPLS-TE linear protection scheme is based on International Telecommunication Union (ITU) Telecommunication Standardization Sector (ITU-T) ITU-T G. 8131 standard (AAPA at col. 1, lines 58-61, “Examples of such mechanisms can be found in IETF draft-ietf-mpls-tp-Beshai et al to adopt telecommunications standards to allow common sharing of high speed failure recovery technology as suggested by AAPA).  
	Claim 30: The apparatus according to claim 25, wherein each of the transport entity transfers information between an input or output at the first endpoint and respective output or input at the second endpoint (Beshai et al, FIG 4, each transport entity is a link between two nodes. The originating node is the “source” and the receiving node is the “sink”. Accordingly, the data moving across the link can be viewed as output from the source and input to the sink) within a layer network (all communication networks inherently have at least a physical layer where physical links exist), and comprises at least one span or node (Beshai et al, FIG 4, the nodes are the respective sources or sinks, while the span is the link between the source and the sink) , and wherein part or all of the plurality of transport entities comprise Label Switch Paths (LSPs), Sub-Network Connections (SNCs), or Pseudo-Wires (PWs) (AAPA at col. 1, lines 40-43, LSPs SNCs and PWs are each well-known components of the MPLS architecture. It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
	Claim 31: The apparatus according to claim 25, further configured so that the active entity resumes operability in less than 50 milliseconds after a failure in a span or a node of one or more of the plurality of the transport entities (It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
Claim 32:  A system comprising the apparatus according to claim 25 and the plurality of transport entities. (FIG 1: each link between two nodes is a transport entity transporting data traffic. A plurality of such links are present in FIG 1). 
Claim 33: The system according to claim 32, wherein the plurality of transport entities are partially or wholly disjoint (the links in FIG 1 are transport entities and are either “joint” (i.e. directly connected together) or “disjoint” (i.e. not directly connected together). 
Claim 34: The system according to claim 32, wherein the first and second selected entities are partially or wholly disjoint (links selected as overloaded links or as alternate links in FIG 6 can occur anywhere in the network. Accordingly, these links can be connected directly together or not directly connected together). 
Claim 35: The apparatus according to claim 25, wherein the protection switch, the first switch, or the second switch comprises a software stored in a computer-readable media and a processor for executing the software. (col. 4, lines 34-35, every node in the network is a router or switch and as seen in FIG 1, having a node controller 102 controlling the routing or switching actions. Accordingly, each switch (FIG 1) contains computer readable media (memory 110a), a processor (108a) and software stored on a medium (112)). 
Claim 36: The apparatus according to claim 25, further comprising a software or firmware in a computer-readable media and a processor for executing the software or firmware (a processor, such as 114 in FIG 1, inherently includes firmware such as an operating system in order to perform basic processing functions), the processor coupled for controlling the first and second switches for cooperatively selecting the first and second entities (Col. 4, lines 63-66 that connection of a node to a sink node involves executing a request to apply a route 
Claim 37: The apparatus according to claim 36, further comprising entity data associated with each one of the plurality of transport entities in the computer-readable media, and wherein the entity associated data is used in the selecting the first and second entities (The table at col. 10, lines 15-23 describe nodes such as “A”, “B”, “C”, “D” or “E”. Routes through the nodes are illustrated, such as “DBA”, “DB” and “EDB”. Each route represents a transport entity. Each route has an associated cost (SR cost) which corresponds to the “entity associated data”).   
Claim 38:  The apparatus according to claim 37, wherein the entity associated data comprise Interior Gateway Protocol (IGP) data, Traffic-Engineering (TE) data, or entity failure probability data (cost data is traffic engineering data because it corresponds to traffic delay and traffic reliability (col. 1, lines 45-47)). 
Claim 39: The apparatus according to claim 37, wherein the entity associated data comprises a value (The table at col. 10, lines 15-23 describe nodes such as “A”, “B”, “C”, “D” or “E”. Routes through the nodes are illustrated in the table, such as “DBA”, “DB” and “EDB”. Each route represents a transport entity. Each route has an associated cost (SR cost) as an associated value), and wherein the entities associated with the highest or lowest values are selected as the first and second entities (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost value. Col. 7, lines 37-38 then indicate that the best routes are then selected for use (i.e. allocated traffic).
Claim 41: The apparatus according to claim 39, wherein each entity value is associated with the respective entity cost. (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost.).
Claim 42: The apparatus according to claim 39, wherein each entity cost is based on Interior Gateway Protocol (IGP) metric or Traffic-Engineering (TE) metric (cost data is traffic engineering data because it corresponds to traffic delay and traffic reliability (col. 1, lines 45-47)). 
Claim 43: The apparatus according to claim 37, further comprising entity data associated with each pair out of the plurality of transport entities (The table at col. 10, lines 15-23 describe nodes such as “A”, “B”, “C”, “D” or “E”. Routes through the nodes are illustrated in the table, such as “DBA”, “DB” and “EDB”. Each route represents a transport entity) in the computer-readable media, and wherein the paired set of transport entities associated data (Each route has an associated cost (SR cost) which corresponds to the “entity associated data”) is used in the selecting of the first and second entities. (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost. Col. 7, lines 37-38 then indicate that the best routes are then selected for use (i.e. allocated traffic).
Claim 44: (The apparatus according to claim 43, wherein the paired set of transport entities associated data comprises a value (Each route represents a transport entity. Each route has an associated cost (SR cost) as an associated value), and wherein the pair of entities associated with the highest or lowest values are selected as the first and second entities (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. .
Claim 49:  The apparatus according to claim 25, further operative to be in a first and a second states, wherein in the first state the first and second entities are selected respectively as working and protection entities (FIG 6 step 604. The identified working entities are those node pairs (i.e. links) which include the most overloaded link in the node pairing. At FIG 6, step 606, an alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity) and 
in the second state a third entity, distinct from the first and second entities, is selected as the working entity by the first switch or as the protection entity by the second switch. (within the steps of FIG 6, any given transport entity between nodes can be designated as a working entity if it is identified as an overloaded entity. The steps of FIG 6 ae applicable to traffic networks having any number of transport entities between nodes).
Claim 50: The apparatus according to claim 25, for use with a plurality of four or more transport entities between the first and the second endpoints (FIG 1), the apparatus further operative to be in a first and a second states, wherein in the first state the first and second entities are selected respectively as working and protection entities (FIG 6 step 604. The identified working entities are those node pairs (i.e. links) which include the most overloaded link in the node pairing. At FIG 6, step 606, an alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity), and in the second state a third and a fourth entities are selected respectively as working and protection entities, wherein the third entity is distinct from the first and second entities and the fourth entity is distinct from the first, second, and third entities. (within the steps of FIG 
failure recovery as taught by AAPA (col. 1, line 54)).  
Claim 51:   The apparatus according to claim 25, wherein the entity protection switch comprises an Automatic Protection Switch (APS) that uses 1+1 or 1:1 protection architecture (AAPA at col. 1, lines 52-57, “Traffic recovery is expected to occur within 50 ms of fault detection. These mechanisms rely on proactive connectivity verification between the endpoints for fast failure detection, and support of both 1:1 and 1+1 protection architectures.” It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt 1:1 or 1+1 protection architecture for network failover protection as is well known in art and taught by AAPA).   
Claim 52:  A method for selecting an active entity (FIG 1: a network link carrying traffic)  from a plurality of three or more transport entities (FIG 1: any link between two nodes is a single transport entity. Multiple such entities exist in FIG 1) between first and second endpoint (col. 4, lines 66-67. Each node pair is comprised of a given node (first endpoint) and sink node (second endpoint)), the method comprising:
selecting (FIG 1: a route selected to carry traffic. Each node can be a selecting switch. See col. 4, lines 34-35), by an entity protection switch (col. 4, lines 34-35, every node in the network is a router or switch and as seen in FIG 1, having a node controller 102 controlling the routing or switching actions), the active entity from a working entity (FIG 6 steps 602-604. The identified working entities are those node pairs which include the most overloaded link in the node pairing) and a protection entity (FIG 6, step 606. An alternate route is selected having the minimum cost penalty and net overload reduction. Accordingly, it is a “protection entity” protecting the network from overload; selecting, by a first switch (col. 4, lines 34-35, every node in the network is a   coupled between the plurality of transport entities(transport entities are links so every transport entity resides between two nodes) and the protection switch, a first entity from the plurality of transport entities as the working entity(since all the nodes can be routers or switches, any switching node connected to the designated protection node can select an overloaded link designated as the “first entity” or “working entity” since they are simply the same entity); and
selecting, by a second switch(col. 4, lines 34-35, every node in the network is a router or switch and as seen in FIG 1, having a node controller 102 controlling the routing or switching actions)  coupled between the plurality of transport entities and the protection switch (transport entities are links so every transport entity resides between two nodes), a second entity from the plurality of transport entities that is distinct from the first entity as the protection entity (since all the nodes can be routers or switches, any switching node connected to the designated protection node can select a link distinct from previously selected entities). 
	Claim 53:   The method according to claim 52, wherein part or all of the plurality of transport entities comprise Multiprotocol Label Switching (MPLS) transport entities. (AAPA at col. 1, lines 38-43, “The multiprotocol label switching-transport profile (MPLS-TP) framework requires support of the transport entity or trail recovery.  For example, in the event of a span or a node failure of a label switch path (LSP), pseudowire (PW) or sub network connection (SNC), the entity should recover within 50ms of the failure.” It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
Claim 54:  The method according to claim 53, wherein part or all of the plurality of transport entities comprise MPLS - Traffic Engineering (MPLS-TE) transport entities. (AAPA at col. 1, lines 38-43, “The multiprotocol label switching-transport profile (MPLS-TP) framework requires support of the transport entity or trail recovery.  For example, in the event of a span or a node failure of a label switch path (LSP), pseudowire (PW) or sub network connection (SNC), the entity should recover within 50ms of the failure.” Also see col. 1, lines 60-61, “T-MPLS linear protection”. It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
	Claim 55:   The method according to claim 54, wherein the method further is based on, MPLS-TE linear protection scheme (AAPA at col. 1, lines 38-43, “The multiprotocol label switching-transport profile (MPLS-TP) framework requires support of the transport entity or trail recovery.  For example, in the event of a span or a node failure of a label switch path (LSP), pseudowire (PW) or sub network connection (SNC), the entity should recover within 50ms of the failure.” Also see col. 1, lines 60-61, “T-MPLS linear protection”. It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
	Claim 56: The method according to claim 55, wherein the MPLS-TE linear protection scheme is based on International Telecommunication Union (ITU) Telecommunication Standardization Sector (ITU-T) ITU-TG. 8131 standard (AAPA at col. 1, lines 58-61, “Examples of such mechanisms can be found in IETF draft-ietf-mpls-tp-linear-protection, IETF draft-zulr-mpls-tp-linear-protection-switching, and ITU-T G.8131 T-MPLS Linear Protection.” It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt AAPA).  
	Claim 57: The method according to claim 52, wherein each of the transport entity transfers information between an input or output at the first endpoint and respective output or input at the second endpoint (Beshai et al, FIG 4, each transport entity is a link between two nodes. The originating node is the “source” and the receiving node is the “sink”. Accordingly, the data moving across the link can be viewed as output from the source and input to the sink) within a layer network (all communication networks inherently have at least a physical layer where physical links exist) and comprises at least one span or node (Beshai et al, FIG 4, the nodes are the respective sources or sinks, while the span is the link between the source and the sink), and wherein part or all of the plurality of transport entities comprise Label Switch Paths (LSPs), Sub-Network Connections (SNCs), or Pseudo-Wires (PWs) (AAPA at col. 1, lines 40-43, LSPs SNCs and PWs are each well-known components of the MPLS architecture. It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
	Claim 58:  The method according to claim 52, further comprising configuring the active entity to resume operability in less than 50 milliseconds in case of a failure in a span or a node of one or more of the plurality of the transport entities (It would have been obvious to one of ordinary skill in the art to modify Beshai et al to adopt the MPLS protocol to provide fast sub 50ms failure recovery as taught by AAPA (col. 1, line 54)).  
Claim 59: The method according to claim 52, further preceded by providing the plurality of transport entities (FIG 1: each link between two nodes is a transport entity transporting data traffic. A plurality of such links are present in FIG 1). 
Claim 60: The method according to claim 59, wherein the plurality of transport entities are partially or wholly disjoint (the links in FIG 1 are transport entities and are either “joint” (i.e. directly connected together) or “disjoint” (i.e. not directly connected together). 
Claim 61: The method according to claim 59, wherein the first and second selected entities are partially or wholly disjoint (links selected as overloaded links or as alternate links in FIG 6 can occur anywhere in the network. Accordingly, these links can be connected directly together or not directly connected together). 
Claim 62: The method according to claim 52, further comprising providing a software stored in a computer-readable media and a processor for executing the software, and coupling the processor to the entity protection switch, the first switch, or the second switch, for selecting an entity. (col. 4, lines 34-35, every node in the network is a router or switch. Each switch (FIG 1) contains computer readable media (memory 110a), a processor (108a) and software stored on a medium (112)). As further seen in FIG 1, each node has a node controller 102 controlling the routing or switching actions). 
Claim 63: A non-transitory tangible computer readable storage media storing computer executable instructions for configuring a processor for executing the method according to claim 52 (see remarks for claim 52). 
Claim 64: The method according to claim 52, further comprising providing entity data associated with each pair out of the plurality of transport entities (The table at col. 10, lines 15-23 describe nodes such as “A”, “B”, “C”, “D” or “E”. Routes through the nodes are illustrated in the table, such as “DBA”, “DB” and “EDB”. Each route represents a transport entity) and using the entity associated data (Each route has an associated cost (SR cost) which corresponds to the “entity associated data”) in the selecting the first and second entities. (col. 7, lines 34-37 state .
Claim 65: The method according to claim 64, wherein the entity associated data comprise Interior Gateway Protocol (IGP) data, Traffic-Engineering (TE) data, or entity failure probability data (cost data is traffic engineering data because it corresponds to traffic delay and traffic reliability (col. 1, lines 45-47)). 
Claim 66: The method according to claim 64, wherein the entity associated data comprises a value (The table at col. 10, lines 15-23 describe nodes such as “A”, “B”, “C”, “D” or “E”. Routes through the nodes are illustrated in the table, such as “DBA”, “DB” and “EDB”. Each route represents a transport entity. Each route has an associated cost (SR cost) as an associated value), and wherein the entities associated with the highest or lowest values are selected as the first and second entities (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost value. Col. 7, lines 37-38 then indicate that the best routes are then selected for use (i.e. allocated traffic).
Claim 68: The method according to claim 66, wherein each entity value is associated with the respective entity cost (The table at col. 10, lines 15-23 describe nodes such as “A”, “B”, “C”, “D” or “E”. Routes through the nodes are illustrated in the table, such as “DBA”, “DB” and “EDB”. Each route represents a transport entity. Each route has an associated cost (SR cost) as an associated value). 
Claim 69: The method according to claim 66, wherein each entity cost is based on, or according to Interior Gateway Protocol (IGP) metric or Traffic-Engineering (TE) metric 
Claim 70: The method according to claim 64, further comprising entity data associated with each pair out of the plurality of transport entities (The table at col. 10, lines 15-23 describe nodes such as “A”, “B”, “C”, “D” or “E”. Routes through the nodes are illustrated, such as “DBA”, “DB” and “EDB”. Each route represents a transport entity. Each route has an associated cost (SR cost) which corresponds to the “entity associated data”) in the computer-readable media, and wherein the entity pair associated data is used in the selecting of the first and second entities. (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost value. Col. 7, lines 37-38 then indicate that the best routes are then selected for use (i.e. allocated traffic).
Claim 71: The method according to claim 70, wherein the entity pair associated data comprises a value The table at col. 10, lines 15-23 describe nodes such as “A”, “B”, “C”, “D” or “E”. Routes through the nodes are illustrated in the table, such as “DBA”, “DB” and “EDB”. Each route represents a transport entity. Each route has an associated cost (SR cost) as an associated value), and wherein the pair of entities associated with the highest or lowest values are selected as the first and second entities. (col. 7, lines 34-37 state that traffic routes through nodes are then ranked according to which are best. One of the criteria used for determining rank can be the lowest cost value. Col. 7, lines 37-38 then indicate that the best routes are then selected for use (i.e. allocated traffic).
Claim 76: The method according to claim 52, for use with a first and a second states, wherein in the first state the first and second entities are selected respectively as working and protection entities (FIG 6 step 604. The identified working entities are those node pairs (i.e. links) which include the most overloaded link in the node pairing. At FIG 6, step 606, an alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity), and in the second state a third entity, distinct from the first and second entities, is selected as the working entity by the first switch or as the protection entity by the second switch (within the steps of FIG 6, any given transport entity between nodes can be designated as a working entity if it is identified as an overloaded entity. The steps of FIG 6 are applicable to traffic networks having any number of transport entities between nodes).
Claim 77: The method according to claim 52, for use with a plurality of four or more transport entities between the first and the second endpoints (FIG 1),, and for use with a first and a second states, wherein in the first state the first and second entities are selected respectively as working and protection entities (FIG 6 step 604. The identified working entities are those node pairs (i.e. links) which include the most overloaded link in the node pairing. At FIG 6, step 606, an alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity), and in the second state a third and a fourth entities are selected respectively as working and protection entities, wherein the third entity is distinct from the first and second entities and the fourth entity is distinct from the first, second, and third entities (within the steps of FIG 6, any given transport entity between nodes can be designated as a working entity if it is identified as an overloaded entity and as a protection entity if it is identified as an alternate route).
	Claim 78: The method according to claim 52, wherein the selecting of the active entity comprises using 1+1 or 1:1 protection scheme (AAPA at col. 1, lines 52-57, “Traffic recovery Beshai et al to adopt 1:1 or 1+1 protection architecture for network failover protection as is well known in art and taught by AAPA). 
	                                            Patentable Subject Matter
	Claims 5, 9-12, 14-16, 20, 40, 45-48, 67 and 72-75 are not rejected on the basis of prior art, but are rejected under other statutory rationales not based on prior art. These claims are thus potentially patentable if these other statutory rationales are fully addressed. 
                                                        Response to Remarks
	Applicant’s amendments have overcome the rejections of claims 28 and 56 under 35 USC §112, second paragraph; the rejection of claims 25-35 and 49-51 under 35 USC §101 and the rejection of claims 1-21 under 35 USC §251. 
The rejection of claims 25-35 and 49-51 under 35 USC §101 has been overcome, with the understanding that the computer readable media and processor are physical elements of the claims. Thus, the claim is not purely limited to software per se. See Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014)
The rejection of claims 4, 45-48, 67 and 72-75 under 35 USC §112, second paragraph are sustained. In response, applicant asserts the precedence of In re Miller, essentially that breadth of claim language should not be confused with indefiniteness. We agree with this assertion, but find no relationship of this assertion to the actual issues being presented. We explain why each basis of indefiniteness is being presented, and we do not indicate that breadth of claim language is a basis of indefiniteness. 

The rejection of claims 1-4, 6-8, 13, 17-19, 21, 25-34, 36-39, 41-44, 49-66, 68-71, 76-78 as being unpatentable over Beshai et al  (US Patent 6,768,718) in view of Applicant Admitted Prior Art (AAPA) (US Patent 8,830,821 at Background of Invention, col. 1, line 22 through col. 2, line 3) are now applied under 35 USC §103. 
Applicant’s arguments do not indicate any specific position with respect to either Beshai et al or AAPA prior art. Accordingly, the application of this prior art is maintained. 
This action is made non-final following an RCE request. 
Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 8,830,821 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.




Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/JDC/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992